Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 25, 2013                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  147654-5                                                                                            Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
  _________________________________________                                                        Bridget M. McCormack
                                                                                                         David F. Viviano,
  In re MARY V. MARTINDALE TRUST                                                                                     Justices
  _________________________________________
  ELIZABETH VAESSEN
           Petitioner-Appellant,
  v                                                                SC: 147654-5
                                                                   COA: 302978, 303478
                                                                   Marquette Probate Ct:
  MARGARET MARTINDALE, Trustee for the                                   09-031585-TV
  Mary V. Martindale Trust,
              Respondent-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 23, 2013 order
  and judgment of the Court of Appeals is considered, and it is DENIED, because we are
  not persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 25, 2013
         t1118
                                                                              Clerk